ROTHENBERG, C.J.
Pedro Lassus filed a motion on February -9, 2017 seeking postconviction relief under Florida Rule of Criminal Procedure 3.850 in lower ease numbers F14-5139 and F15-4493. On June 19, 2017, the trial court issued an order denying the motion as untimely. The only attachments to the order are Lassus’s motion and the attachments Lassus included with his motion. In the motion, Lassus contends that he entered his plea of guilty to the above cases and a judgment of conviction was entered on June 3, 2015. If this assertion is correct, then his February 9; 2017 motion for post-conviction relief was timely filed.
Because the trial court’s order does not include, attach, or reference any record evidence to refute Lassus’s claim that a judgment of conviction was entered on June 3,2015, and his postconviction motion was filed on February 9, 2017, we reverse the order denying the motion as untimely filed. If the trial court, again enters an order denying postconviction relief, the court shall attach record excerpts conclusively showing that Lassus is not entitled to relief..See Fla. R. App. P. 9.141(b)(2)(A).
Reversed and remanded for further proceedings.